                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 Civil Action No: 3:17-CV-00652

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                          Plaintiffs,                       ORDER GRANTING JOINT MOTION FOR
                                                             STAY OF ALL BRIEFING DEADLINES
        v.                                                  REGARDING MOTIONS FOR SUMMARY
                                                                       JUDGMENT
 FRITO-LAY NORTH AMERICA, INC.,

                          Defendant.


         THIS MATTER is before the Court on the “Amended Joint Motion for Stay of All

Briefing Deadlines Regarding Motions for Summary Judgment” (document #59) filed March 1,

2019. For the reasons stated therein, the Motion is granted.

         If Defendant’s pending Motion to Compel (document #53) is denied (or if it is adjudged to

be moot), Defendant shall file its Reply in Support of its Motion for Summary Judgment and its

Response to Plaintiffs’ Motion for Summary Judgment within ten days of the Court’s denial. If

the Court rules otherwise on the Motion to Compel, the Parties shall submit to the Court a revised

briefing scheduled with respect to the Motions for Summary Judgment within ten days of the

Court’s ruling on the Motion to Compel.

         “Defendant’s Motion for Stay …” (document #55) and the “Joint Motion for Stay of All

Briefing Deadlines Regarding Motions for Summary Judgment” (document #58) are denied as

moot.

         SO ORDERED.                    Signed: March 1, 2019




01313-001/00158892-1                                    1
